DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.
Applicant’s election without traverse of claims 1-13 in the reply filed on 1/19/2021 is acknowledged.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 42 in Figure 5 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities: 
Claim 1 and 11 “the device” should be amended to read “the wearable device” as previously claimed.
Claim 11 “further include” should be amended to “further includes”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 4, “the electrode or electrodes” lacks antecedent basis, it is unclear if the Applicant is referring to the conductive electrodes, the one or more first electrodes, or the one or more second electrodes. For examination purpose, the Examiner is interpreting this as the conductive electrodes. 
	In regards to claim 7, ““a layer” should be amended to “the layer” since this has already been claimed. Unless this is reference to a separate layer in which case that should be made clear. For examination purposes, the Examiner is interpreting this as the layer that was previously claimed. 
	In regards to claim 8, “the electrodes” lacks antecedent basis, it is unclear if the Applicant is referring to the conductive electrodes or the one or more first electrodes or the one or more second electrodes. For examination purpose, the Examiner is interpreting this as the conductive electrodes.
	Claim 10 is rejected by virtue of its dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DERKX (US 20170360329 A1) in view of Tupin (US 20110060215 A1). 
	In regards to claim 1, DERKX discloses a wearable device for monitoring one or more vital signs of a human body (Abstract discloses monitoring respiration, i.e. a vital signal), the device comprising: a carrier suitable for being worn around an abdominal part of the body (Fig 1 shows the carrier [42] which traverses part of the abdomen therefore it is reasonably around a portion of the abdomen); and an electrode arrangement comprising a plurality of conductive electrodes, wherein the electrodes are arranged on the carrier to be brought in contact with a skin of the body in use, and wherein the plurality of conductive electrodes are arranged for receiving electric physiologic signals from the body for enabling monitoring of a membrane potential of one or more muscles in the body (Par. 0021 discloses the patch has two electrodes arranged in it; see also Fig 1 which shows they are in contact with the skin. Par. 0021 goes on to say the electrodes are EMG so can measure one or more muscles); wherein the plurality of conductive electrodes comprise one or more first electrodes arranged on the carrier to be in contact with a side part of a torso of the body (Fig 1 shows the electrodes arranged on the side part of the torso); wherein the carrier further comprises at least one second electrode in addition to the one or more first electrodes, the at least one second electrode being arranged on the carrier to be in contact with a mid front part of the abdominal part of the body, and to be aligned with the one or more first electrodes, the at least one second electrode thereby being arranged for receiving a second electrical signal indicative of one or more further electric physiologic signals from the body, for enabling filtering of the first electrical signal using the second electrical signal for enabling electromyography of the thoracic diaphragm (Par. 0021 discloses the use of two electrodes and also discloses the electrodes can measure ECG signals of the heart as well as EMG signals, therefore this prior art would be capable of the claimed function. Par. 0046 goes on to discloses that there is a filter used to filtering the ECG and EMG signals). 
	DERKX does not disclose the electrodes receiving via said first electrodes a first electrical signal indicative of a membrane potential of a thoracic diaphragm of the body. 
	However, in the same field of endeavor, Tupin does disclose the electrodes receiving via said first electrodes a first electrical signal indicative of a membrane potential of a thoracic diaphragm of the body (Par. 0011 discloses a similar device that has electrodes for measuring thoracic activity) for the purpose of better measuring lung volume. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of DERKX and modified them by having the electrodes receive a first electrical signal indicative of a Par. 0011 of Tupin). 
	In regards to claim 2, the combined teachings of DERKX and Tupin as applied to claim 1 above discloses the wearable device according to claim 1, wherein at least one of the first electrodes, the at least one second electrode, or a further electrode of the conductive electrodes, is further arranged for receiving via said electric physiologic signals from the body, a further electrical signal indicative of a cardiac action potential for providing a heart rate signal (Par. 0051 of DERKX discloses the electrodes can also measure ECG of the heart). 
	In regards to claim 3, the combined teachings of DERKX and Tupin as applied to claim 1 above discloses the wearable device according to claim 1, except for wherein the carrier of the device comprises at least one of a belt, strap, harness or garment. 
However, Tupin goes on to disclose wherein the carrier of the device comprises at least one of a belt, strap, harness or garment (Par. 0153 of Tupin discloses using a belt, band or strap [80]) for the purpose of having the device wrap around the subject's chest and hold the sensors in place.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of DERKX and Tupin as applied to claim 1 and further modified them by having the device comprise a belt or strap, as taught and suggested by Tupin, for the purpose of having the device wrap around the subject's chest and hold the sensors in place (Par. 0153 of Tupin).
	In regards to claim 4, the combined teachings of DERKX and Tupin as applied to claim 1 above discloses the wearable device according to claim 1, wherein one or more of the conductive electrodes are arranged on the carrier to protrude out of the carrier, for providing in Par. 0039 of DERKX discloses the patch has the electrodes in contact with the subjects skin). DERKX does not disclose the electrodes protruding from the device. 
	However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the electrodes protrude from the device because Applicant has not disclosed that having these electrodes protrude provides an advantage over having the electrodes flush with the device. One of ordinary skill in the art, furthermore, would have expected  the electrodes being flushed with the device (as DERKX teaches), and Applicant's invention to perform equally well with either the electrodes flush or protruding because both designs would perform the same function of having the electrodes make contact with the skin equally well. 
     Therefore, it would have been prima facie obvious to modify the prior art of DERKX to obtain the invention as specified in this claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERKX. 
	In regards to claim 11, the combined teachings of DERKX and Tupin as applied to claim 1 above discloses the wearable device according to claim 1, wherein the device further include at least one of a group comprising: a signal connector element for enabling connection of conductive wires or plugs for conveying said electric physiologic signals; a wireless transmitter for enabling wireless communication of signals to a remote receiver; an amplifier for amplification of said electric physiologic signals; OR one or more further sensors, such as further conductive sensors, a temperature sensor, an optical sensor, or an oxygen saturation (SpO2) sensor (Par. 0039 of DERKX discloses this device has a signal connector element that allows for transferring of a posture signal, breathing signal, and an electromyography signal of the subject and states that this may be performed by insulated wires). 
	In regards to claim 13, the combined teachings of DERKX and Tupin as applied to claim 1 above discloses the wearable device according to claim 1, except for wherein the carrier is a belt, and wherein the belt has a length within a range of 100 to 600 millimeter, to fit around an abdominal part of a body of a baby. 
	However, Tupin goes on to disclose wherein the carrier is a belt (Par. 0153 discloses using a belt, band or strap) for the purpose of having the device wrap around the subject's chest and hold the sensors in place. Tupin does not explicitly disclose the belt length being within a range of 100 to 600 millimeter. 
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to have the belt length fall within a range of 100 to 600 millimeter, since such a modification would have involved a mere change in the size of a component and it would be obvious to adapt the size of the belt to fit the particular patient to which it is applied.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
6.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DERKX (US 20170360329 A1) in view of Tupin (US 20110060215 A1) as applied to claim 1, and further in view of McGrane (US 20170019988 A1). 
	In regards to claim 5, the combined teachings of DERKX and Tupin as applied to claim 1 discloses the wearable device according to claim 1 except for wherein the carrier comprises a stretchable material, and wherein one or more of the conductive electrodes comprise a layer of conductive material deposited on the stretchable material.
Par. 0040 discloses an electrode patch with a stretchable layer made of polyester) for the purpose of polyester being known as a good adhesive, and wherein one or more of the conductive electrodes comprise a layer of conductive material deposited on the stretchable material (Par. 0071 discloses a conductive portion of the patch comprising silver chloride) for the purpose of creating conductive portions. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of DERKX and Tupin as applied to claim 1 and further modified them by having the carrier comprise of a stretchable material and a conductive material for the purpose of polyester being known as a good adhesive and creating conductive portions (Par. 0040 and 0071 of McGrane)
	In regards to claim 6, the combined teachings of DERKX, Tupin, and McGrane as applied to claim 5 discloses the wearable device according to claim 5, wherein the one or more conductive electrodes are formed by one or more layers of silverchloride (Ag2Cl) (Par. 0071 of McGrane discloses a conductive portion of the patch comprising silver chloride), and wherein the stretchable material comprises a stretchable polyester (Par. 0040 of McGrane discloses an electrode patch with a stretchable adhesive layer made of polyester), wherein the one or more layers of silverchloride are printed onto said stretchable polyester to protrude out of the carrier (Par. 0071 of McGrane discloses the conductive portions are placed on the adhesive polyester area). 
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DERKX (US 20170360329 A1) in view of Tupin (US 20110060215 A1) as applied to claim 1, and further in view of Maesani (US 20170273590 A1).
	The combined teachings of DERKX and Tupin as applied to claim 1 discloses the wearable device according to claim 1, except for wherein the carrier comprises at least one sweat absorption layer, the layer comprising viscose fiber. 
	However, in the same field of endeavor, Maesani does disclose the carrier comprises at least one sweat absorption layer (Par. 0086 discloses using a material to attract water molecules from its surroundings which would perform the same function of the Applicant’s claimed layer) for the purpose of maintaining the desired electrical conductivity for long durations or absorb sweat or wounds exudate.
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DERKZ and Tupin combination to include a sweat absorption layer, as taught and suggested by Maesani, for the purpose of maintaining the desired electrical conductivity for long durations or absorb sweat or wounds exudate (Par. 0086 of Maesani). 
Maesani does not explicitly disclose this layer comprising viscose fiber, however, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have this material comprise of viscose fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
8.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of DERKX (US 20170360329 A1), Tupin (US 20110060215 A1), and Maesani (US 20170273590 A1) as applied to claim 7, and in further view of Muccio (US 20120016440 A1). 
	In regards to claim 8, The combined teachings of DERKX, Tupin, and Maesani as applied to claim 7 discloses the wearable device according to claim 7, wherein the sweat absorption layer is arranged to cover a stretchable layer comprising the conductive electrodes and conductive paths for conveying electric signals from the electrodes (Par. 0086 of Maesani discloses this sweat absorption material going over the conductive layer). However, the combined teachings do not disclose wherein the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude for being in contact with the skin. 
	However, in the same field of endeavor, Muccio does disclose the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude for being in contact with the skin (Par. 0024 discloses having a sweat resistant material that also allows for the conductors to abut still) for the purpose of allowing the conductors to still make contact with the skin. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of DERKX, Tupin, and Maesani as applied to claim 7 and further modified them by having the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude, as taught and suggested by Muccio, for the purpose of allowing the conductors to still make contact with the skin (Par. 0024 of Muccio). 
	In regards to clam 10, The combined teachings of DERKX, Tupin, Maesani, and Muccio as applied to claim 8 discloses the wearable device according to claim 8 wherein the carrier is a belt (Par. 0153 of Tupin discloses the device being a belt or band), and wherein one or more layers form an envelope for enclosing the flexible layer and the sweat absorption layer (Par. 0024 of Muccio discloses encasing the flexible and sweat absorption layers). 
.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DERKX (US 20170360329 A1) in view of Tupin (US 20110060215 A1) as applied to claim 1, and further in view of HSIAO (US 20120265025 A1). 
	The combined teachings of DERKX and Tupin as applied to claim 1 discloses the wearable device according to claim 1, except for wherein the carrier comprises an outer reinforcement layer, a polypropylene textile layer. 
	However, in the same field of endeavor, HSIAO does disclose the carrier comprises an outer reinforcement layer, a polypropylene textile layer (Par. 0025 discloses a sensing patch that has a polypropylene layer) for the purpose of supporting the sensing layer and the cover layer. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of DERKX and Tupin and further modified them by having the carrier comprises an outer Par. 0025 of HSIAO). 
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DERKX (US 20170360329 A1) in view of Tupin (US 20110060215 A1) as applied to claim 1, and further in view of Sims (US 20070293781 A1). 
	The combined teachings of DERKX and Tupin as applied to claim 1 discloses the wearable device according to claim 1, except for wherein the carrier further comprises AT LEAST ONE element or a combination of elements of a group comprising: a size adjustable connecting part, a part comprising a fabric including a hooked surface arranged for adhering to a further fabric, for example Velcro; a size adjustable connector; a plurality of press studs; a plurality of buttons and one or more button holes; an elastic area. 
	However, in the same field of endeavor, Sims does disclose the carrier further comprises AT LEAST ONE element or a combination of elements of a group comprising: a size adjustable connecting part, a part comprising a fabric including a hooked surface arranged for adhering to a further fabric, for example Velcro; a size adjustable connector; a plurality of press studs; a plurality of buttons and one or more button holes; an elastic area (Par. 0121 discloses a similar device that has an adjustable part to the belt made of elastic material that also has a section of Velcro hooks) for the purpose of allowing for adjustment of the device. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of DERKX and Tupin as applied to claim 1 and had the device comprise of an adjustable element, as taught and suggested by Sims, for the purpose of allowing for adjustment of the device (Par. 0121 of Sims). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        02/23/2021